       Case 2:19-cv-04864-SRB Document 12 Filed 09/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Broadcast Music Incorporated, et al.,               No. CV-19-04864-PHX-SRB
10                  Plaintiffs,                          ORDER
11   v.
12   Baja Joe's LLC, et al.,
13                  Defendants.
14
15          After review of the docket, the Court notes that service on Defendants was made on
16   August 18, 2019. No answers have been filed and no applications for entry of default have

17   been made.
18          IT IS ORDERED that counsel for the Plaintiffs file a status report within 7 days of

19   the date of this Order.

20          IT IS FURTHER ORDERED that the matter will be dismissed without further
21   notice 7 days from the date of this Order if counsel fails to file a status report.
22
23          Dated this 12th day of September, 2019.

24
25
26
27
28
